Peb'Cttbiah,
The auditor reported that there had been no litigation in the settlement of the estate, and that the main duty performed by the executor was the collection of the income from investments made by the decedent. For these services he has already received over $45,000. Some of the largest items in the account on which commissions were claimed were the result of appreciation in the value of stocks and other investments made with money on which commissions had been charged and allowed in a prior account.
These findings are practicality undisputed, and they fully sustain the conclusion of the auditor that the accountant has received ample compensation.
The decree is affirmed.